Citation Nr: 0118194	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  95-37 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to September 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of December 1993 
which, as pertinent to this appeal, denied service connection 
for right ear hearing loss, and granted service connection 
and a noncompensable rating for left ear hearing loss.  A 
December 1999 Board decision granted service for right ear 
hearing loss, and remanded the case to the RO for further 
action on the issue of entitlement to a compensable rating 
for service-connected bilateral hearing loss.  


FINDINGS OF FACT

The veteran's bilateral hearing loss is manifested by 
auditory acuity level I in each ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been provided with VA examinations, and he 
has not identified additional relevant evidence that has not 
already been sought and/or associated with the claims file.  
He has been afforded the opportunity for a personal hearing, 
and he has been apprised of the requirements to substantiate 
his claim.  Accordingly, the notice and duty to assist 
provisions of the law have been satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The veteran served on active duty from July 1976 to September 
1992.  In November 1992, he filed a claim for service 
connection for disabilities including hearing loss.  
Subsequently, service connection for bilateral hearing loss 
was granted, and a noncompensable evaluation assigned, 
effective in September 1992.  He contends that his hearing 
loss is more disabling than reflected by the current 
noncompensable evaluation.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In general, evaluations for defective hearing are based on 
organic impairment of hearing acuity, as measured by the 
results of controlled discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability from service-connected bilateral hearing loss, the 
rating schedule provides eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  Id.  
The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometry 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1993).  






On a VA audiometry evaluation in February 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
5
20
11
LEFT
10
10
25
55
25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 in the left ear.  It was 
reported that he had normal hearing except for a mild 
sensorineural loss at 6000 hertz in the right ear, and normal 
findings to 3000 with a moderate to mild sensorineural 
hearing loss at 4000 to 8000 in the left ear.  

On a VA audiometry evaluation in November 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
5
10
25
13
LEFT
10
20
35
55
30

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 in the left ear.  It was 
noted, in summary, that he had normal hearing from 250 
through 4000 hertz, with a mild sensorineural loss at 6000 
hertz in the right ear, and normal hearing at 250 through 
2000 hertz, with a mild to moderate sensorineural hearing 
loss at 3000 through 6000 in the left ear.  

The application of the findings obtained on both the February 
1993 and November 2000 audiometry examinations to the 
designated auditory acuity levels in Table VI in the rating 
schedule results in the numeric designation of I in both 
ears.  With the application of the numeric designations of I 
in both ears to Table VII, a noncompensable evaluation is 
warranted.  38 C.F.R. § 4.85, Code 6100.  

During the pendency of this appeal, the regulatory provisions 
pertaining to the evaluation of hearing loss disability were 
amended, effective June 10, 1999.  See 64 Fed. Reg. 25202 
through 25210 (May 11, 1999).  The amended regulations 
contain essentially identical criteria, except for a new 
regulation which addresses exceptional patterns of hearing 
impairment as defined by the regulation.  In such cases, 
hearing loss may be rated based only on puretone threshold 
average (without consideration of speech discrimination).  
However, this special rating method in inapplicable to the 
instant case, given the specific test results obtained on 
audiometric testing.  See 38 C.F.R. §§ 4.85(c), 4.86 (2000). 

Since this is an initial rating case, consideration must be 
given to whether "staged ratings" are warranted since the 
effective date of service connection (i.e, different 
percentage ratings for difference periods of time based on 
the facts found).  See Fenderson v. West, 12 Vet.App. 119 
(1999).  Neither the 1993 nor the 2000 examination disclosed 
findings warranting a compensable evaluation, and there is no 
evidence of a greater degree of hearing loss at any time 
since the effective date of service connection.

The preponderance of the evidence is against the claim for a 
compensable rating for bilateral hearing loss.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

A compensable evaluation for bilateral ear hearing loss is 
denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

 

